PER CURIAM.
Terrence E. Surratt appeals the summary denial of his motion for postconviction relief. The trial court’s order offers no basis for the denial but merely attaches a copy of the state’s response to the motion. There are no other attachments to the court’s order to refute the allegations contained in the lengthy motion. While the state’s response does contain specific citations to the appellate record to support its conclusion that the issues raised are without merit, the record before this court does not contain the referenced pages.
Accordingly, the order denying the motion must be reversed. If the trial court again concludes that summary denial is proper, it must attach to its order those portions of the case file and record which demonstrate that Surratt is entitled to no relief; otherwise, the court must conduct an evidentiary hearing to determine the merits of his case.
Reversed and remanded.
PATTERSON, A.C.J., and BLUE and WHATLEY, JJ., concur.